DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the second packets" in lines 18-19 of claim 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the first packets" in lines 22 of claim 2.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over GOVINDAN KANNAN et al. WO2019017842A1, hereinafter Kannan in view of Numata et al. US9148342B2, hereinafter Numata.
Regarding claim 1, Kannan teaches a switch identification method implemented by a computer (Kannan: Summary), the switch identification method comprising:
sending a first packet to a first virtual switch emulating a first physical switch (Kannan: page 10 line 26 to page 11 line 8 At step 410 of Fig. 5 first virtual flow entry is received for configuration of a flow table of the first virtual switch vS1, virtual switch vS1. At step 420, the flow translation module 1 10 provides a first physical flow entry relating to the first virtual flow entry in respect of the first physical link CLinkl mapped to the first virtual link vL1. Page 18 lines 1-7 each physical link (connected to two physical switches) and each loopback link (connected to a single physical switch) can be mapped to multiple virtual links (each connecting one virtual switch to another). page 26 lines 26-26 BNV system virtualises the physical network by maintaining a mapping table {pSwitch, pSwitchPort} -> {Switch}. Any incoming packet, is virtualized to a particular virtual network by identifying the switch port and the physical switch from which the packet is received and the LTag value (i.e., the identifier) of the packet. In order to implement the virtual link-tags (LTag), MAC address encoding of OpenVirtex can be used. An incoming packet of a virtual network undergoes a MAC translation to encode the LTag (32-bit) and, if needed, metering for rate limit), and 
identifying a second virtual switch that is an allocation destination to which the first virtual switch allocates the first packet (Kannan: page 10 line 1 to page 11 line 8 At step 410 of Fig. 5 At step 410, the flow translation module 1 10 receives a first virtual flow entry in respect of the first virtual link vL1 . The first virtual flow entry is received for configuration of a flow table of the first virtual switch vS1 . For example, the first virtual flow entry may be represented as follows: vS1 : {in_port: 1 , ip_dest: x.x.x.x; actions= output: 2}. The first virtual flow entry is intended to cause each packet of a packet flow at the first virtual switch vS1, whose header identifies the destination IP address "x.x.x.x" (i.e., the host H5) and which is received via the first virtual port of the first virtual switch vS1 ("in_port: 1 "), to be forwarded or outputted via the second virtual port of the first virtual switch vS1 ("action = output: 2") to vS3 with destination IP address "x.x.x.x"); and
referring to a storage unit that stores a switch correspondence information that associates a second physical switch that is an allocation destination of the first physical switch with the second virtual switch (Kannan: page 12 line 24 to page 13 line 21 Step 430 of Fig. 5 second virtual flow entry is received for configuration of a flow table of the third virtual switch vS3. The second virtual flow entry is intended to cause each packet of the matching packet flow at the second virtual switch vS2, whose header identifies the destination IP address "x.x.x.x" (i.e., the host H5) and which is received via the second virtual port of the third virtual switch vS3 ("in_port: 2), to be forwarded or outputted via the first virtual port of the third virtual switch vS3 ("actions= output: 1 "). step 440, the flow translation module 1 10 provides a second physical flow entry relating to the second virtual flow entry in respect of a physical link mapped to the virtual link of the host H5 and interconnecting the first physical port of the second physical switch pS2 and the host H5. The second physical flow entry is provided for configuration of the second physical switch pS2. For example, the second physical flow entry may be represented as follows: pS2: {in_port: 5, ip_dest: x.x.x.x; actions= RemoveLTag, output: 1 }.), and 
identifying the second physical switch that is the allocation destination to which the first physical switch allocates a second packet (Kannan: page 12 line 24 to page 13 line 21 step 440, the flow translation module 1 10 provides a second physical flow entry relating to the second virtual flow entry in respect of a physical link mapped to the virtual link of the host H5 and interconnecting the first physical port of the second physical switch pS2 and the host H5. The second physical flow entry is provided for configuration of the second physical switch pS2. For example, the second physical flow entry may be represented as follows: pS2: {in_port: 5, ip_dest: x.x.x.x; actions= RemoveLTag, output: 1 }. Page 5 lines 7-10 mapping a virtual inter-switch link to a pair of interconnected ports of a physical switch. Page 9 lines 8-28 Fig. 4 first to third virtual switches vS1-vS3. Figure 4, the virtual network topology 220 is mapped by the mapping module 110 to the first and second physical switches pS1, pS2 to form a mapped virtual network topology 220').
It is noted that Kannan does not explicitly disclose: sending a first packet to a first virtual switch emulating a first physical switch, and a second packet emulated by the first packet.	
However, Numata from the same or similar fields of endeavor teaches the use of:
sending a first packet to a first virtual switch emulating a first physical switch, and
a second packet emulated by the first packet (Numata: Fig. 13 and col. 5 line 66 to col. 6 line 13 and  Claim 25 - the second packet operation emulating the first packet operation to the physical nodes comprises performing processing on the virtual network and outputs a converted packet of a virtual interface ID and a destination address). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Numata in the method of Kannan. One of ordinary skill in the art would be motivated to do so for to provide a configuration capable of configuring a virtual network by (Numata: col. 2 lines 14-18).

Regarding claim 2, Kannan and Numata teach the switch identification method according to claim 1, further comprising:
acquiring sessions and allocation destinations of a plurality of the second packets flowing in the first physical switch (Kannan: page 20 lines 1-11 packet flows), and generating a first session correspondence information that associates the sessions of the respective second packets with the second physical switch that is the allocation destination (Kannan: page 11 lines 16-24 first physical flow entry of a flow table is intended to cause each packet of the packet flow at the first physical switch pS1, whose header identifies the destination IP address "x.x.x.x", Page 13 lines 16-20 The second physical flow entry is intended to cause each packet of the packet flow at the second physical switch pS2, whose header identifies the destination IP address "x.x.x.x"),
sending a plurality of the first packets to the first virtual switch, and 
(Kannan: page 11 lines 1-9 first virtual flow entry is intended to cause each packet of a packet flow at the first virtual switch vS1, whose header identifies the destination IP address "x.x.x.x" (i.e., the host H5) and which is received via the first virtual port of the first virtual switch vS 1 ("in_port: 1 "), to be forwarded or outputted via the second virtual port of the first virtual switch vS 1 ("action = output: 2"). A packet flow as used herein means, from the perspective of a switch, whether virtual or physical, a sequence of packets that matches a specific entry in a flow table of the switch, where the entry specifies a condition (e.g., "in_port: 1" and "ip dest: x.x.x.x") for an action (e.g., "action= output: 2"))
generating a second session correspondence information that associates sessions of the respective first packets with the second virtual switch that is the allocation destination (Kannan: page 11 lines 1-9 first virtual flow entry is intended to cause each packet of a packet flow at the first virtual switch vS1, whose header identifies the destination IP address "x.x.x.x" (i.e., the host H5) and which is received via the first virtual port of the first virtual switch vS 1 ("in_port: 1 "), to be forwarded or outputted via the second virtual port of the first virtual switch vS 1. page 20 lines 1-11 packet flows), and
generating the switch correspondence information by associating the second physical switch with the second virtual switch corresponding to the same session in the first session correspondence information and the second session correspondence information  (Kannan: page 11 lines 16-24 At step 420, the flow translation module 110 provides a first physical flow entry relating to the first virtual flow entry in respect of the first physical link Clink1 mapped to the first virtual link vl 1 for causing a packet flow matching the first physical flow entry to be forwarded via the first physical link Clink1 with an 15 identifier of the first virtual link vl 1 and based on a parameter of the first virtual link vl 1. The first physical flow entry is provided for configuration of a flow table of the first physical switch pS1 to reflect the first virtual flow entry. page 12 line 24 to page 13 line 21 Step 430 of Fig. 5 second virtual flow entry is received for configuration of a flow table of the third virtual switch vS3. The second virtual flow entry is intended to cause each packet of the matching packet flow at the second virtual switch vS2, whose header identifies the destination IP address "x.x.x.x" (i.e., the host H5) and which is received via the second virtual port of the third virtual switch vS3 ("in_port: 2), to be forwarded or outputted via the first virtual port of the third virtual switch vS3 ("actions= output: 1 "). step 440, the flow translation module 1 10 provides a second physical flow entry relating to the second virtual flow entry in respect of a physical link mapped to the virtual link of the host H5 and interconnecting the first physical port of the second physical switch pS2 and the host H5. The second physical flow entry is provided for configuration of the second physical switch pS2. For example, the second physical flow entry may be represented as follows: pS2: {in_port: 5, ip_dest: x.x.x.x; actions= RemoveLTag, output: 1 }.)

Regarding claim 3, Kannan and Numata teach the switch identification method according to claim 2, further comprising: determining whether there is a change in a network interface of the first physical switch, and when the change is detected, generating the first session correspondence information and the second session correspondence information (Numata: col. 8 lines 16-29 FIG. 13, One of the benefits of this configuration is that, even if the configurations of the physical node and HTTP server are physically changed, this can be addressed by modifying the table used in physical-virtual conversion and illustrated in FIG. 10, and maintenance property will improve. For instance, when the physical node 10 #1 shown in the lower part of FIG. 13 is replaced, this can be addressed by modifying the table used in physical-virtual conversion and illustrated in FIG. 10 and does not influence the configuration of the virtual network (refer to the upper part of FIG. 13) visible to a user).

Regarding claim 6, Kannan and Numata teach the switch identification method according to claim 1, further comprising:
collecting a network information about a network including the first physical switch and the second physical switch (Kannan: para. 33 lines 22 to page 34 line 2 Referring to Figure 25, in another experiment (internet topology zoo), the entire set of topologies from the Internet Topology Zoo is taken and embedded onto the physical topology. The physical topologies are sorted according to the number of links in the graph and the backbone link usage percentage with an increasing size of the internet zoo topologies is plotted on the graph), and
in accordance with the network information, performing a process of creating a virtual network that has the same configuration as the network, and includes the first virtual switch and the second virtual switch (Kannan: Page 5 lines 7-10 mapping a virtual inter-switch link to a pair of interconnected ports of a physical switch, Page 9 lines 8-28 Fig. 4 first to third virtual switches vS1-vS3. Figure 4, the virtual network topology 220 is mapped by the mapping module 110 to the first).

Regarding claim 7, Kannan and Numata teach the switch identification method according to claim 1, further comprising:
receiving an input of a session information indicating a session of the second packet (Numata: col. 5 lines 29-38 an instruction from the control server 20, the control unit 13 adds a new entry to the flow table 12, searches for an entry having a matching key that matches a received packet in the flow table 12, and executes a corresponding action, and col. 1 lines 38- 51 In the flow table, pairs of a packet matching rule that specify a packet and an action such as outputting the packet to a specific port, discarding it or rewriting a header are registered as flow entries. When there is a corresponding entry, the OpenFlow switch processes a received packet according to an action written in the entry, and notifies the OpenFlow protocol of the reception of the packet when there is no corresponding entry), and
generating the first packet having the same session as the session of the second packet (Numata: Fig. 13 and col. 5 line 66 to col. 6 line 13 and  Claim 25 - the second packet operation emulating the first packet operation to the physical nodes comprises performing processing on the virtual network and outputs a converted packet of a virtual interface ID and a destination address). One of ordinary skill in the art would be motivated to do so for to provide a configuration capable of configuring a virtual network by virtualizing a physical network and achieving finely tuned path control in the virtual network (Numata: col. 2 lines 14-18).

Regarding claim 8, Kannan and Numata teach the switch identification method according to claim 1, wherein each of the first physical switch and the first virtual switch determines an allocation destination (Kannan: page 12 line 24 to page 13 line 21 Step 430 of Fig. 5 second virtual flow entry is received for configuration of a flow table of the third virtual switch vS3. The second virtual flow entry is intended to cause each packet of the matching packet flow at the second virtual switch vS2, whose header identifies the destination IP address "x.x.x.x" (i.e., the host H5) and which is received via the second virtual port of the third virtual switch vS3 ("in_port: 2), to be forwarded or outputted via the first virtual port of the third virtual switch vS3 ("actions= output: 1 "). step 440, the flow translation module 1 10 provides a second physical flow entry relating to the second virtual flow entry in respect of a physical link mapped to the virtual link of the host H5 and interconnecting the first physical port of the second physical switch pS2 and the host H5. The second physical flow entry is provided for configuration of the second physical switch pS2. For example, the second physical flow entry may be represented as follows: pS2: {in_port: 5, ip_dest: x.x.x.x; actions= RemoveLTag, output: 1 }.) in accordance with ECMP (Equal Cost Multi Path) (Kannan: page 28 lines 6-31 the traffic is equally split using ECMP based on link utilisation calculated at the controller. The obtained results demonstrate the flexibility of the BNV system to implement different characteristics of virtual topologies virtualised on the same substrate network).

Regarding claim 9, Kannan and Numata teach a non-transitory computer-readable recording medium storing a switch identification program causing a computer to execute process (Kannan: claim 12 and page 2 lines 29-31 and Page 5 lines 12-14 computer-readable medium for network virtualisation, comprising instructions for causing a processor to perform), the process comprising: and disclose all the limitations as discussed in the rejection of claim 1, and therefore nt-CRM claim 9 is rejected using the same rationales.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan and Numata as applied to claim 1 above, and further in view of Kommula et al. US 20210226848 A1, hereinafter Kommula.
Regarding claim 5, Kannan and Numata teach the switch identification method according to claim 1, aand it is noted that Kannan and Numata does not explicitly disclose: wherein the first physical switch is a leaf switch, and the second physical switch is a spine switch.
However, Kommula from the same or similar fields of endeavor teaches the use of: wherein the first physical switch is a leaf switch, and the second physical switch is a spine switch (Kommula: para. [0012] and FIG. 1, physical network environment 100 is designed with a leaf-and-spine architecture having a leaf layer with multiple leaf switches 181-186 and a spine layer with multiple (M) spine switches 191-19M). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Kommula in the method of Kannan and Numata. One of ordinary skill in the art would be motivated to do so for 
through network virtualization, logical overlay networks may be provisioned, changed, stored, deleted and restored programmatically without having to reconfigure the underlying physical hardware architecture in data center(s) (Kommula: para. [0019]).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. US 20180048551 A1 Specific flow
Padhye et al. US20180337830 teaches An emulated network is created using the emulated devices.
Naqvi US 9432254 B1 teaches Configuration of the virtual switches mimics that of configuring physical switches.
Dong US 20200267082 A1in para. [0003] teaches a vSwitch (Virtual Switch) is a virtual device running on a compute node or host in a public cloud, it is a software program that emulates a physical switch as a layer-2 or layer-3 network device.
Ramasubramanian et al.US 20080304421 A1in para. [0044] physical node to emulate an interaction between a virtual ancestor and one of its virtual child nodes that is not an ancestor of the physical node, a message is sent to a contact of the virtual child node.
Nanda et al. US 10264020 B1 teaches the virtual switching device may be configured to emulate a particular type of physical switching device.
Cardona et al. US 20190349294 A1 in para. [0065] teaches the host virtual network adapter (330) mimics the host physical network adapter (360) and forwards packets to and from the host physical network adapter (360) or one of the VM network adapters (331 . . . 33n) through the virtual switch (350).
Jiang US 20190028409 A1 in para. [0002] In cloud computing service, a virtual switch (Vswitch) is a software layer that mimics a physical network switch that routes packets among nodes.
Fernando et al. US 20140313928 A1 in para. [0012] teaches Overlay mechanisms, which provide the ability to create virtual network topologies that mimic physical networks and the ability to constrain the flow of routing of traffic over these virtual network topologies.
Kothari et al. US 20150071110 A1 in para. [0002 & 0029] teaches virtual switches that emulate physical Ethernet switches have been implemented within host computing devices to enable the communication of data packets between VMs.
Otake US 10044830 B2 teaches a physical node setting unit which sets the packet handling operation in each of the physical nodes to emulate virtual nodes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/           Primary Examiner, Art Unit 2468